DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The substitute specification filed 06/12/2020 is acknowledged and has been approved for entry by the examiner. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 and 08/30/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the main body of a tire width-direction outermost ply turn-up ply", and “the folded portion of a turn-up ply extending to a tire radial direction outermost side”.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending "the main body of a tire width-direction outermost ply turn-up ply", and “the folded portion of a turn-up ply extending to a tire radial direction outermost side” limitations to read "a main body of a tire width-direction outermost ply turn-up ply", and “a folded portion of a turn-up ply extending to a tire radial direction outermost side”.
Claim 1 recites the limitation “the rubber-cord reinforcing members have an elongation at break of not less than 30%”. However, “elongation at break” is an art specific term whose value is on the basis of an elongation at a specific load, i.e. a tension test of the material. Additionally, the measurement is obtained by a testing method which is specific to the material being tested. Common standards are JIS Z 2241, see (US 2017/0043625), and JIS L 1017, see (US 2012/0037290). 
The written description and claims while enabling for a percent elongation at break, are silent to a specific load at which the claimed percent 
Claims 2-16 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Welter et al. (US 5,036,896), in view of Peter et al. (US 4,234,029), in view of Li et al. (US 2013/0239539 A1). 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 1, 3, 10, Welter teaches a pneumatic tire suitable for use on aircraft, see Col 1 lines 10-12 – (corresponds to an aircraft tire). The tire includes the use of a pair of bead cores 11-12 and a carcass 13-15 extending between the pair of the bead cores. 
[AltContent: textbox (14 – Folded portion)][AltContent: arrow][AltContent: textbox (14 - Main body)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The carcass being further configured to include at least one layer of a turn-up ply 14, which is composed of a main body extending between the bead cores, and folded portions that are folded and extend around the respective bead cores from a tire width-direction inner side to an outer side; and at least one layer of a down ply 15, which covers a tire width-direction outer side of the respective folded portions of the turn-up ply 14 and extends to at least a tire radial-direction inner side of the respective bead cores, see above.
The carcass is further configured to include at least one reinforcing strip 46 of nylon cords – (construed as rubber-cord reinforcing members) disposed between the folded portion of a turn-up ply extending to the tire radial-direction outermost side and a tire width-direction innermost down ply.
Welter does not explicitly disclose a reinforcing strip is disposed between the main body of a tire width-direction outermost turn-up ply and the folded portion of a turn-up ply extending to a tire radial-direction outermost side; nor where the cords of the reinforcing strip have an elongation at break of not less than 30%; or 30% to 45%.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Peter discloses a pneumatic tire. As depicted above, the tire is configured to have a tire width direction inside-out wound carcass to include a turn-up end 5; a tire width direction outside-in wound bead reinforcement 8, which covers the turn-up end; and reinforcing strip 12 disposed between the carcass main body portion and the carcass turn-up portion, see above. Peter discloses the use of the reinforcing strips offer mutual support while 
Li discloses a cord with a high elongation at break suitable for use with pneumatic tires to provide a reinforcement material with improved fatigue resistance and other properties, see [0002], [0008]. The cord being configured to have an elongation at break of from 20 to 40%, see [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing strips of Welter in the claimed manner as taught by Peter and Li to provide the reinforcement with the aforementioned benefits.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 2, 6, 8, 13, modified Welter further discloses the cord has a linear density of from 200 to 3500 denier (approximately 222 to 3888 dtex), see [0040]; as previously discussed, modified Welter discloses the cord has an elongation at break of from 20 to 40%, see Li [0040]; as previously discussed, modified Welter discloses the cord is formed of nylon.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 4, 7, 9, 12, 14-16 modified Welter discloses twisting fibers of high tenacity to a high twist level, that is, a high number of sts per unit length, can increase the elongation at break of the fibers and improve the fatigue resistance of the fibers. However, the strength of said fibers also decreases with the higher twist level. And resultant to this tradeoff, develops a hybrid cord having a tenacity greater than 9 grams/denier and an elongation at break greater than 20%. The hybrid cord can be applied ideally to the reinforcement of rubber and other elastic matrix products, see [0007], [0011].
To this extent, the idea of a first twist and second twist is developed in accordance with a formula for calculating a twist multiplier TM – (construed as a twist coefficient): 
                
                    T
                    M
                    =
                    T
                    P
                    M
                    *
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                ρ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                D
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                ρ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                        
                            2395
                        
                    
                
            
Where TM: Twist multiplier (no units); TPM: Twist Number (twists/meter); D1: Linear density of the wrapping yarn of para-aromatic polyamide (denier); p1: Specific weight of the wrapping yam of para-aromatic polyamide (g/cm3); p2: Linear density of the core yarn of meta-aromatic polyamide (denier); p2: Specific weight of the core yarn of meta-aromatic polyamide (g/cm3), see [0059]-[0065].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van et al. (US 5,919,549) discloses in the fiber art that “linear density' or “fineness” refers to the weight in grams for a given length of a single fiber. “Denier' is a unit of linear density indicating the weight in grams for 9000 meter length of fiber while “dtex” or “decitex”  is another unit for linear density indicating the weight in grams for a 10,000 meter length of fiber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749